M'Kean, Chief Justice.
Where there is no notary, a protest may be made before a magistrate. The excuse offered in this case, for not making the protest at the first port, would be a very flimsy one, even if proved by indifferent witnesses. Protests are only admitted from necessity; and the rule, which requires that they should be made at the first port, is a good one, to prevent abuses. If it be not practicable to make it at the first port, it must be made at the next, where it is practicable. This protest, therefore, cannot be received as evidence.